Title: To Thomas Jefferson from Albert Gallatin, 11 July 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasury departt. July 11th 1801
               
               I have the honor to enclose a letter just received from the Comr. of loans of S. Carolina refusing the appointment of Commissioner of direct tax. The assessments of North Carolina are completed; those of Georgia nearly so. South Carolina the only delinquent State. I see no other way than that of sending a blank commission to some person at Charleston in whom you may have full confidence. Should you approve this mode; it will be only necessary that you should direct the Secretary of State to send me the blank commission, and designate the person to whom it is to be sent; and the business will be immediately attended to—  With great respect
               
                  
                     Albert Gallatin
                  
               
            